United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
U.S. POSTAL SERVICE, CONWAY POST
OFFICE, Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0192
Issued: July 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 6, 2018 appellant filed a timely appeal from an October 15, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish cervical spine
conditions causally related to accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as presented
in the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On January 4, 2016 appellant, then a 60-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed a neck and shoulder condition on October 8, 2015.
She first became aware of her claimed condition on October 8, 2015 and attributed it to her federal
employment on November 12, 2015. Appellant stopped work on November 14, 2015.
On October 8, 2015 Dr. Robert F. McCarron, a Board-certified orthopedic surgeon,
initially examined appellant due to neck complaints which began in approximately 2001. He noted
that appellant fell down several stairs while working as a postal carrier. Appellant developed neck
pain with radiation into her left arm and underwent cervical fusion. She returned to work and in
2011 was diagnosed with degenerative discs above and below her fusion site. Dr. McCarron
diagnosed chronic cervical pain syndrome, as well as degenerative cervical discs at C4-5 and C6-7.
He recommended testing.
In a report dated October 29, 2015, Dr. McCarron listed appellant’s date of injury as 2001.
He listed her conditions arthritis, back problems, ruptured disc in neck, and irritable bowel
syndrome. Dr. McCarron reviewed appellant’s magnetic resonance imaging (MRI) scan of the
cervical spine and found that she had degenerative changes in her cervical spine. He noted that
she had a 10-pound lifting restriction and that she experienced discomfort casing mail.
Dr. McCarron reported positive impingement test in both shoulders during physical examination.
He diagnosed cervical degenerative disc disease at C4-5 and C6-7, cervical fusion at C5-6, chronic
pain syndrome, and bilateral cervical stenosis C4-5. Dr. McCarron provided additional work
restrictions of lifting no more than 10 pounds, and curtailing driving. He opined, “I believe that
driving and lifting as well as reaching and casing mail would aggravate the degenerative changes
in [appellant’s] neck.”
In a January 8, 2016 development letter, OWCP requested additional factual and medical
evidence in support of appellant’s occupational disease claim. It provided a factual questionnaire
for her completion and requested that she provide additional medical evidence. OWCP afforded
appellant 30 days to respond.
Appellant completed the questionnaire and noted her employment duties of casing mail
above shoulder height, lifting packages, loading her vehicle, and delivering mail. She alleged that
lifting trays of mail and packages as well as pushing buggies caused excessive pain and tingling
down her arms to her fingers. Appellant noted that she had begun dropping things, tripping, and
falling down.
On February 3, 2016 Dr. McCarron completed a note and diagnosed cervical degenerative
disc disease, bilateral cervical stenosis, and chronic pain. He noted that appellant fell down several
stairs about 15 years ago and that this fall initiated her neck pain. Dr. McCarron opined, “I believe

2

Docket No. 17-0010 (issued March 1, 2017).

2

that driving and lifting as well as reaching and casing mail have aggravated [appellant’s] current
condition.”
On February 10, 2015 OWCP requested that Dr. McCarron provide a detailed narrative
medical report which described the relationship between appellant’s current condition and her
federal employment duties. In a report dated February 25, 2016, Dr. McCarron described
appellant’s employment as a postal carrier and noted that she reported falling down several stairs
approximately 15 years prior in the performance of her job duties. Appellant developed neck pain
which she attributed to this fall and eventually underwent a cervical fusion. After several years,
she again developed neck pain and had MRI scan documentation of degenerated discs above and
below her fusion site. Dr. McCarron diagnosed degenerative cervical disc disease at C4-5 and C67 based on MRI scan and cervical stenosis at C4-5 shown on x-ray. He noted, “Historically, the
fall was temporally related to the cervical disc injury at C5-6 as a causative factor. I have no
further documentation beside [appellant’s] history regarding this injury. The patient has two workrelated factors that would contribute to the permanent aggravation of the cervical degenerative disc
disease. One is driving and one is lifting.”
On October 22, 2015 appellant underwent a cervical MRI scan which demonstrated
multilevel degenerative spondylosis most prominent at C4-5 and C6-7 with mild spinal canal
stenosis at both of these levels.
Beginning on July 7, 2014 Dr. Christopher K. Mocek, a Board-certified anesthesiologist,
completed a series of reports noting appellant’s symptoms of central neck pain and bilateral
shoulder pain. In a note dated November 3, 2014, he indicated that her shoulder pain was
associated with numbness and weakness. Appellant underwent a bone density scan on
November 10, 2014 which demonstrated osteopenia of the lumbar spine and right femoral neck.
Dr. Mocek examined her on March 2, 2015 and again on April 27, 2015 due to neck and shoulder
pain. On August 24, 2015 appellant reported intense neck pain with bilateral shoulder pain
radiating to both arms. Dr. Mocek found that she had numbness and tingling in both upper
extremities. He diagnosed thoracic spine pain, cervical radiculitis, and cervical spine pain. In his
October 19, 2015 note, Dr. Mocek indicated that appellant was experiencing low back pain
radiating to her legs and feet. On December 7, 2015 he reported that she was experiencing both
low back and neck pain as well as bilateral shoulder pain. Dr. Mocek repeated his diagnoses.
By decision dated March 31, 2016, OWCP denied appellant’s occupational disease claim.
It found that she had not submitted sufficient medical evidence to establish a causal relationship
between her current cervical conditions and her job duties.
On April 18, 2016 appellant requested reconsideration from OWCP. By decision dated
May 19, 2016, OWCP declined to reopen her claim for consideration of the merits. It noted that
appellant had submitted two compact discs which were unreadable.
On May 27, 2016 appellant requested reconsideration of the May 19, 2016 OWCP decision
and submitted additional medical records. In a report dated April 13, 2016, Dr. McCarron opined
that driving, lifting, casing mail, and reaching put force on the cervical spine. He opined that the
more weight that was lifted the more physical stress placed through the cervical discs.
Dr. McCarron opined that driving and lifting were two work-related factors that would contribute

3

to the permanent aggravation and causation of cervical degenerative disc disease. He concluded
that appellant’s x-rays and MRI scan both documented her degenerative disc disease.
On June 7, 2011 Dr. Richard D. Peek, a Board-certified orthopedic surgeon, examined
appellant due to lower back pain, neck pain, and headaches which began in 2003. He diagnosed
severe cervical degenerative disc disease at C6-7 and C4-5 with a solid C5-6 fusion. Dr. Peek
examined appellant on August 12, 2011 due to bilateral full spine pain. He diagnosed degeneration
of cervical intervertebral disc.
On August 20, 2012 Dr. Mocek examined appellant due to neck and bilateral shoulder pain.
He noted that she was involved in a motor vehicle accident approximately two to three weeks prior
to his examination, and that she believed that she had “whiplash.” On March 11, 2013 Dr. Mocek
diagnosed cervical radiculitis and shoulder pain. In a note dated June 3, 2013, he diagnosed
cervical spondylosis. On December 12, 2013 appellant reported increased pain due to pulling a
jammed mail truck door. Dr. Mocek diagnosed cervical spondylosis, upper radiculitis, and pain
in the thoracic spine on January 9, 2014. On November 3, 2014 he diagnosed thoracic spine pain,
cervical radiculitis, and cervical spine pain. Appellant underwent cervical x-rays on November 10,
2014 which demonstrated an anterior interbody fusion at C5-6, degenerative changes at C4-5 and
C5-6 with minimal retrolisthesis of C4 on C5, but no subluxations.
By decision dated August 24, 2016, OWCP denied modification of its March 31, 2016
merit decision, finding that appellant had not submitted sufficient medical opinion evidence to
establish that her diagnosed condition was due to her employment duties.
Appellant appealed to the Board and, by decision dated March 1, 2017,3 the Board affirmed
OWCP’s August 24, 2016 decision. The Board found that she had submitted insufficient
rationalized medical opinion evidence to establish causal relationship between her diagnosed
cervical degenerative disc disease and her accepted employment duties.
On March 14, 2017 appellant requested reconsideration of the March 1, 2017 merit
decision. She argued that Dr. McCarron’s April 13, 2016 report established her occupational
disease claim.
By decision dated July 27, 2017, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant merit review.
On December 18, 2017 appellant again requested reconsideration of the March 1, 2017
merit decision. In a November 29, 2017 note, Dr. Kenneth M. Rosenzweig, a Board-certified
orthopedic surgeon, noted that she ruptured a disc in her cervical spine at C5-6 more than 15 years
previously, had undergone a single level spinal fusion at that level, and had developed adjacent
level syndrome with progression of degenerative disc disease at the adjacent levels. He noted
appellant’s job duties of lifting, pushing, pulling, reaching, and lifting overhead. Dr. Rosenzweig
opined that chronic repetitive use of stiff body parts can result in the progression of degeneration
of those body parts manifested as inflammation and swelling. He found that pain and stiffness
were the unavoidable consequences of a spinal fusion resulting in adjacent level pathology
3

Id.

4

particularly if one were required to reach, push, pull, or perform heavy lifting. Dr. Rosenzweig
opined that all of these activities were known to cause strain to the neck and aggravation to adjacent
level syndrome. He found that appellant had a permanent aggravation of her underlying cervical
condition due to her employment duties.
By decision dated May 29, 2018, OWCP denied modification of its prior decision, finding
that appellant had not submitted rationalized medical opinion evidence.
On September 18, 2018 appellant requested reconsideration and submitted additional
medical evidence. In a note dated August 24, 2018, Dr. Rosenzweig reported that she underwent
a noninstrumented interbody fusion at C5-6 and was experiencing ongoing neck pain. He
performed a physical examination and found minimal neck flexion and extension. Dr. Rosenzweig
reviewed appellant’s cervical x-rays and found spinal stenosis, fusion at C5-6, collapsed discs at
C4-5 and C6-7, and arthritis. He diagnosed adjacent level syndrome with advanced degenerative
disc disease and facet hypertrophy at levels above and below. Dr. Rosenzweig opined that
appellant’s degree of hypertrophic changes and degenerative changes were consistent with
repetitive trauma as a rural carrier due to reaching, pushing, pulling, and overhead activities. He
noted that her changes were atypical and represented the results of the initial fusion and the
occupational hazard of intensive upper extremity and neck use.
By decision dated October 15, 2018, OWCP denied modification, finding that appellant
had not submitted rationalized medical evidence establishing causal relationship between her
diagnosed cervical degenerative disc disease and her accepted factors of employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In an occupational disease claim, appellant’s burden of proof requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is

4

T.H., Docket No. 18-1585 (issued March 22, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

T.H., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6
T.H., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).

5

claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish cervical spine
conditions causally related to accepted factors of her federal employment.
Preliminarily, the Board notes that it is unnecessary for it to consider the evidence appellant
submitted prior to the issuance of OWCP’s August 24, 2016 decision because the Board
considered that evidence in its March 1, 2017 decision and found it insufficient to establish causal
relationship. Findings made in prior Board decisions are res judicata absent any further review by
OWCP under section 8128 of FECA.11 The Board notes that it has been accepted that appellant
sustained employment factors, i.e., her rural carrier duties which include casing mail above
shoulder height, lifting packages and trays of mail, loading her vehicle, pushing buggies, and
delivering mail. However, appellant has not met her burden of proof to establish causal
relationship between a diagnosed medical condition and the accepted employment factors.
In a November 29, 2017 note, Dr. Rosenzweig reported that 15 years previously appellant
had ruptured a disc in her cervical spine at C5-6, had undergone a single level spinal fusion at that
level, and had since developed adjacent level syndrome with progression of degenerative disc
disease. He opined that chronic repetitive use of stiff body parts can result in progression of
degenerative of those body parts manifested as inflammation and swelling. Dr. Rosenzweig found
that pain and stiffness were the unavoidable consequences of a spinal fusion resulting in adjacent
level pathology particularly if one were required to reach, push, pull, or perform heavy lifting. He
opined that all of these activities were known to cause strain to the neck and aggravation to adjacent
7

T.H., id.; R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

8

T.H., id.; I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

9

T.H., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
M.W., Docket No. 18-1624 (issued April 3, 2019); L.C., Docket No. 18-1707 (issued April 3, 2019); C.D., Docket No.
17-2011 (issued November 6, 2018); Victor J. Woodhams, id. at 345 (1989).
11

See B.R., Docket No. 17-0294 (issued May 11, 2018).

6

level syndrome. Dr. Rosenzweig found that appellant had a permanent aggravation of her
underlying cervical condition due to her employment duties. While he attributed her diagnosed
conditions to her employment duties, his opinion was merely conclusory.12 The Board has held
that a medical opinion is of limited probative value if it is speculative and conclusory in nature.13
A medical opinion must provide an explanation of how the specific employment factors
physiologically caused or aggravated the diagnosed conditions.14 Without medical reasoning
explaining how the accepted employment activities caused or contributed to the diagnosed
condition(s), Dr. Rosenzweig’s report is insufficient to establish the claim.
In a note dated August 24, 2018, Dr. Rosenzweig reported that appellant underwent a
noninstrumented interbody fusion at C5-6 and was experiencing ongoing neck pain. He diagnosed
adjacent level syndrome with advanced degenerative disc disease and facet hypertrophy above and
below. Dr. Rosenzweig opined that appellant’s degree of hypertrophic changes and degenerative
changes were consistent with repetitive trauma as a rural carrier due to reaching, pushing, pulling,
and overhead activities. He noted that her changes were atypical and represented the results of the
initial fusion and the occupational hazard of intensive upper extremity and neck use.
Dr. Rosenzweig indicated that there was a causal relationship between appellant’s
employment activities and aggravation of her underlying cervical conditions, but he did not clearly
describe the medical mechanism through which specific work activities could have caused or
aggravated the diagnosed medical conditions. The Board has held that a medical report is of
limited probative value on the issue of causal relationship if it contains a conclusion regarding
causal relationship which is unsupported by medical rationale.15 Dr. Rosenzweig indicated that
his findings were “consistent” with appellant’s work duties, but he did not adequately explain his
reasoning for reaching such a conclusion. His August 24, 2018 note contains conclusory opinions
without the necessary rationale explaining how and why the employment factors were sufficient
to result in or aggravate the underlying medical condition. The Board has held that such an opinion
is insufficient to meet a claimant’s burden of proof to establish a claim.16
As the evidence of record does not contain sufficient rationale explaining causal
relationship between the claimed condition and the accepted employment factors, the Board finds
that appellant has not met her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

12

R.G., Docket No. 18-1778 (issued April 9, 2019); L.C., supra note 10; R.V., Docket No. 18-1037 (issued
March 26, 2019); B.H., Docket No. 18-1219 (issued January 25, 2019).
13

R.G., id.; S.B., Docket No. 18-1296 (issued January 24, 2019).

14

R.G., id.; V.T., Docket No. 18-0881 (issued November 19, 2018).

15

R.G., id.; C.M., Docket No. 14-0088 (issued April 18, 2014).

16

R.G., id.; L.C., supra note 10; R.V., supra note 12; J.D., Docket No. 14-2061 (issued February 27, 2015).

7

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish cervical spine
conditions causally related to accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

